831 F.2d 1063
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Carl CLAY, Petitioner,v.NATIONAL MINES CORPORATION, Old Republic InsuranceCompanies, Director, Office of Workers'Compensation Programs, United StatesDepartment of Labor, Respondent.
No. 86-3966.
United States Court of Appeals, Sixth Circuit.
Nov. 3, 1987.

Before ENGEL, KRUPANSKY and DAVID A. NELSON, Circuit Judges.
PER CURIAM.


1
This case is controlled by our holding in Kyle v. Director of Workers' Compensation Programs, 819 F.2d 139 (6th Cir.1987).  The petitions for rehearing and suggestion for rehearing en banc in Kyle have been denied.  Accordingly, this case iS REMANDED to the Benefits Review Board for reconsideration and application of the principles stated in Kyle.